WENTWORTH, Judge.
We affirm the judgment of conviction and sentence, and find no error below except as to the trial court’s imposition of court costs against appellant without first making an assessment of his ability to pay those costs. Jenkins v. State, 444 So.2d 947 (Fla.1984); Outar v. State, 508 So.2d 1311 (Fla. 5th DCA 1987). That portion of the trial court’s order which requires appellant to pay court costs is reversed and remanded for a determination of appellant’s ability to pay those costs.
ERVIN and ZEHMER, JJ., concur.